Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watanabe (US 20170196060 A1)
Regarding claim 1, Watanabe teaches a  light source structure (Fig.1 and Fig.14, also see Fig.17 and 18), comprising: a substrate 11A//21A; a sidewall  23 standing on an edge portion of the substrate, wherein there is at least one accommodating space (space where 14/24 is located) between the substrate and the sidewall; a plurality of light-emitting units (a1 to c2;[0049]) disposed on the substrate and located in the accommodating space; and at least one package structure 14/24 filled in the accommodating space and covering the light-emitting units; wherein a height of the package structure is smaller than or equal to a height of the sidewall, and the height of the package structure near the edge portion of the substrate is smaller than the height of the package structure near a central portion of the substrate.

Regarding claim 3, Watanabe teaches the light source structure, wherein the heights of the package structures in the accommodating spaces gradually decrease with increased distance between each of the accommodating spaces and the central portion of the substrate (Fig.1,14,17 or 18).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the Proir art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
Claims 2, 5 ,7-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe and further in view of Watanabe2 (US 20210391515 A1, hereinafter Watanabe2, provisional application and Fig.21 and 22 are relied upon in the rejection)
Regarding claim 2, Watanabe teaches the invention set forth in claim 1 above, but is silent regarding a plurality of partition walls disposed on the substrate and located at inner side of the sidewall, wherein the number of the accommodating space is plural, and the accommodating spaces are separated by the sidewalls; wherein the number of the package structure is plural, and the package structures are disposed respectively in the accommodating spaces, and the height of each of the package structures is smaller than or equal to the height of each of the partition walls.

Watanabe teaches a plurality of partition walls (Fig.21 and 22) disposed on the substrate and located at inner side of the sidewall, wherein the number of the accommodating space is plural, and the accommodating spaces are separated by the sidewalls; wherein the number of the package structure is plural, and the package structures are disposed respectively in the accommodating spaces, and the height of each of the package structures is smaller than or equal to the height of each of the partition walls (Watanabe2 is relied upon the rejection for formation of plurality of partition walls that may be reflective based on the design).

Therefore, it would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to add the plurality of partition walls as disclosed in Watanabe2 in the device of Watanabe in order to provide reflection and light enhancement through the reflective coatings on the partition walls ([0101]-[0103] in Watanabe).

Regarding claim 5, Watanabe in view of Watanabe2 teaches the light source structure wherein the package structure in each of the accommodating spaces near the edge portion of the substrate has a decreasing portion (from the teachings of Watanabe).


Regarding claim 7, Watanabe in view of Watanabe2 teaches the light source structure, wherein there is a gap existing between a top surface of the package structure in each of the accommodating spaces near the edge portion of the substrate and a top surface of each of the partition walls (Fig.21 of Watanabe2).

 Regarding claim 8, Watanabe in view of Watanabe2 teaches the light source structure, wherein a reflectance of each of the partition walls is higher than reflectances of the package structures ([0101]-0103] of Watanabe2).

Regarding claim 11, Watanabe in view of Watanabe2 teaches a backlight module ([0002] in Watanabe2) comprising: a light source structure; and at least one optical film 2 (in Watanabe2) disposed on the sidewall, wherein there is an air gap existing between the at least the one optical film and a top surface of at least one portion of the package structures (optical sheet 2 in Fig.2 and [0082] of Watanabe2).

Regarding claim 12, Watanabe in view of Watanabe2 teaches a display device, comprising: a backlight module; and a display panel disposed on the backlight module ([0104] in Watanabe).


Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe 
Regarding claims 4 and 9, Watanabe teaches decreasing height from the center to the edges of the light source, but does not teach  decreasing ranges of the heights of the package structures is not more than 30%, including an end point value (for claim 4) and wherein the package structure has a decreasing portion near the edge portion of the substrate, and decreasing ranges of the decreasing portion is not more than 30%, including an end point value (for claim 9).
However, it would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to provide the decreasing portion that is not more than 30%, since where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art by routine experimentation in order to optimize the electric driving of the LEDs.
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe and Watanabe2 (US 20210391515 A1, hereinafter Watanabe2, provisional application and Fig.21 and 22 are relied upon in the rejection) and further in view of
Zhao (US 20210318576 A1).
Regarding claim 6, Watanabe in view of Watanabe2 teaches the invention set forth in claim 5 above but is silent regarding a plurality of microstructures are disposed at a surface of each of the decreasing portions.
Zhao teaches a plurality of microstructures are disposed at a surface of the encapsulation layer over the LEDs (Fig.7 and 8) and it would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to form a microstructure at the surface of the encapsulation over LEDs in the device of Watanabe in view of Watanabe2 in order to achieve uniform diffused light ([0071]).
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe and further in view of Zhao (US 20210318576 A1).
Regarding claim 10, Watanabe in view of Watanabe2 teaches the invention set forth in claim 1 above but is silent regarding a plurality of microstructures are disposed at a surface of each of the decreasing portions.
Zhao teaches a plurality of microstructures are disposed at a surface of the encapsulation layer over the LEDs (Fig.7 and 8) and it would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to form a microstructure at the surface of the encapsulation over LEDs in the device of Watanabe in order to achieve uniform diffused light ([0071]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Iwarere Oluseye can be reached on (571) 270-5112.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875
Primary Examiner